Exhibit 10.2

 

TUPPERWARE CORPORATION

RESTRICTED STOCK AGREEMENT

 

Recipient:

 

Number of Shares:

 

Date of Award:

 

Restricted Period Ends:

 

1. Restricted Stock Award. Tupperware Corporation, a Delaware corporation
(“Tupperware”), pursuant to the Tupperware Corporation 1996 Incentive Plan, 2000
Incentive Plan or the 2002 Incentive Plan (the “Plan”), a copy of which is
attached, hereby awards to the Recipient as of the Date of Award an award of a
number of shares of common stock of Tupperware, $0.01 par value (“Shares”), all
as specifically indicated above. The award is subject to the terms, conditions
and restrictions of this Agreement and the Plan. The Recipient shall execute and
return to Tupperware this Agreement and the stock power described in Paragraph 4
of this Agreement. All determinations and interpretations made by Tupperware in
connection with any question arising under this Agreement or the Plan are
binding and conclusive upon the Recipient or his or her legal representative.

 

2. Restrictions on Shares. The Restricted Period (as defined in Article 8 of the
Plan) applicable to any Shares begins on the Date of Award and ends on the date
the Restricted Period Ends, as set forth above, except as otherwise provided in
Article 8 of the Plan. In the event of a Change of Control (as defined in
Article 2 of the Plan), all restrictions shall lapse immediately in accordance
with Article 13 of the Plan. If the Recipient dies while employed by Tupperware
or a Subsidiary (as defined in Article 2 of the Plan), the restrictions shall
lapse on the date of death.

 

3. Stockholder Rights. During the Restricted Period, the Recipient shall have
all of the rights of a stockholder of Tupperware, including the right to receive
dividends and the right to vote, except as otherwise set forth in this Agreement
or in Article 8 of the Plan.

 

4. Issuance and Possession of Stock Certificates During Restricted Period.
Shares will be issued and registered in certificate form or, if Tupperware so
permits, book entry form, in the name of the Recipient in the stockholder
records of Tupperware. The Recipient shall deliver to Tupperware the Recipient’s
blank endorsement of a stock power. Such certificates will be held by Tupperware
or its agent until the restrictions lapse or such Shares are forfeited in
accordance with the Plan.

 

5. Adjustments to Shares. Recipient agrees to deliver to Tupperware any new or
additional certificates representing stock or other securities, which he or she
may receive during the Restricted Period with respect to the Shares (“Other
Certificates”), together with a blank endorsement of a stock power. All such
Shares or other securities will be subject to the same restrictions during the
Restricted Period as the Shares. Other Certificates will be held by Tupperware
or its agent.



--------------------------------------------------------------------------------

6. Delivery of Certificates. Subject to the payment of tax obligations under
Section 7 of this Agreement, Tupperware will deliver or cause to be delivered
Shares evidenced by Certificates, or, if Tupperware so permits, in book entry
form, and any Other Certificates at the end of the Restricted Period, and will
deliver them to the Recipient or Recipient’s transferee free of the restrictions
imposed by the Plan or this Agreement.

 

7. Tax Consequences. To the extent that the receipt of the Restricted Shares or
the termination of the Restricted Period with respect to any Shares results in a
tax obligation, the Recipient shall deliver to the Company at the time of such
receipt or lapse on the restrictions, as the case may be, such amount of money
or shares of unrestricted stock as the Company may require to meet its
withholding obligation under applicable tax laws or regulations. Similarly, the
Recipient shall execute any forms or documents necessary for the Company to meet
its financial or reporting requirements relating to this Award. In lieu of a
cash payment of such amount, the Company shall have the right to retain, or sell
without notice, a sufficient number of the Shares or such other Shares or
securities represented by Other Certificates to cover the amount required to be
withheld.

 

The Recipient has reviewed with the Recipient’s own tax advisors the federal,
state, local and/or foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Recipient is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. The Recipient understands that the Recipient (and not the
Company) shall be responsible for the Recipient’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

 

8. Notices. All notices hereunder to Tupperware shall be delivered or mailed to
the Corporate Secretary of Tupperware at its headquarters office. All notices
hereunder to the Recipient shall be delivered personally or mailed to the
Recipient’s address indicated below, unless the Recipient notifies Tupperware in
writing of a change of address.

 

9. Data Transfer and Privacy. To administer this Plan, you must provide us with
personal data to identify you, including name and address. Your personal data
will be transferred to our U.S. headquarters in Orlando, and processed there. We
may transfer your personal data to an outside vendor (such as a bank) for
further processing. By signing below, you explicitly consent to this collection,
transfer and processing, as necessary for operation of this Plan. During each of
these steps, we treat your personal data with care to ensure its privacy, and
ensure that any outside vendors do the same. If you are an EU resident, your
data is treated in accordance with our EU Data Transfer Policy.

 

The parties confirm this Agreement effective as of the Date of Award and have
executed it on                                         , 20        .

 

Tupperware Corporation   Recipient (Please sign and date form. Type or print
address.)    

 

--------------------------------------------------------------------------------

    Signature Thomas M. Roehlk     Senior Vice President,  

--------------------------------------------------------------------------------

General Counsel and Secretary   Street Address (Home)     City
                    State/Province                     Postal Code    

 

--------------------------------------------------------------------------------

    Country